Exhibit 10.13D

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

PURSUANT TO

THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN

 

The AES Corporation, a Delaware corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan (the “Plan”) and this Restricted Stock Unit Award Agreement
(this “Agreement”), this Award of Restricted Stock Units (“RSUs”) upon the terms
and conditions set forth herein. Capitalized terms not otherwise defined herein
will each have the meaning assigned to them in the Plan.

 

1.     This Award of RSUs is subject to all terms and conditions of this
Agreement and the Plan, the terms of which are incorporated herein by reference:

 

Name of Employee:

[

]

 

 

 

Date of Birth:

[

]

 

 

 

AES Directory Name:

[

]

 

 

 

Grant Date:

[May 4, 2005]

 

 

 

 

Number of RSUs Granted:

[59, 079]

 

 

2.     Each RSU represents a right to receive one Share on a date (the “Delivery
Date”) selected by the Committee that occurs during the 60 day period commencing
on May 4, 2008, if and only if, such RSU (i) has not been forfeited prior to the
Delivery Date and (ii) has vested in accordance with this Agreement prior to the
Delivery Date;  provided, however, that in lieu of delivery of a Share on the
Delivery Date, the Committee may, in its discretion, cause the Company to
deliver cash having a Fair Market Value equivalent to a Share on the Delivery
Date.

 

3.     An RSU (i) does not represent an equity interest in the Company, (ii)
carries no voting, dividend or dividend equivalent rights and (iii) the holder
will not have an equity interest in the Company or any such shareholder rights,
unless the vesting conditions of the RSU are met and the RSU is paid out with a
Share rather than cash and in such case not until the relevant Share is
delivered on the Delivery Date.

 

4.     This Award of RSUs will vest in three equal installments on each of the
first, second and third anniversary of the Grant Date (each a “Vesting Date”);
provided, however,

 

(i)    that if the Employee’s employment or provision of services is terminated
prior to the third anniversary of the Grant Date by reason of the Employee’s
death or Disability or by the Company without cause, any portion of this RSU
Award that has not yet vested as of such termination date shall be immediately
vested on such termination date; and

 

(ii)   that if the Employee’s employment or provision of services is terminated
prior to the third anniversary of the Grant Date, in either case for any reason
other than death, Disability or by the Company without cause (including
voluntarily by the Employee (including by Retirement) or by the Company with
cause), all RSUs with Vesting Dates after the termination date will be forfeited
and will no longer be outstanding, the Employee’s right to receive Shares and/or
cash on the Delivery Date in respect of any such forfeited RSUs will be
forfeited at such time and only

 

1

--------------------------------------------------------------------------------


 

Shares and/or cash in respect of RSUs with Vesting Dates prior such termination
date will be delivered on the Delivery Date.

 

5.     In the event that a Change of Control occurs prior to the Delivery Date,
if the RSUs described herein have not already been previously forfeited or
cancelled, such RSUs will become fully vested and the Delivery Date will occur
immediately prior to the Change in Control; provided, however, that in
connection with a Change of Control and certain other events, payment of any
obligation payable pursuant to the proceeding sentence may be made in cash of
equivalent value and/or securities or other property in the Committee’s
discretion.

 

6.     Under current U.S. federal income tax laws, the Employee will be subject
to income tax upon delivery of Shares and/or cash to the Employee on the
Delivery Date, at which time the Fair Market Value of the Shares and/or cash
will be reportable as ordinary income, and subject to income tax withholding.
However, under a special rule applicable to deferred compensation, the value of
the Shares underlying in the RSUs as and when the RSUs vest, although the Shares
are not then delivered, is reportable at such time as wages for purposes of
social security and Medicare (e.g. FICA) taxes and is subject to withholding.
The Company and its subsidiaries and affiliates have the right (i) to withhold
any tax required to be withheld in connection with this Award of RSUs from
Shares and/or cash otherwise deliverable or from any other payment to be made to
the Employee, or (ii) to otherwise condition the Employee’s right to receive or
retain the Shares and/or cash on the Employee making arrangements satisfactory
to the Company or any of its subsidiaries or affiliates to enable any related
tax obligation of the Employee to be satisfied. The Employee should consult his
or her personal advisor to determine the effect of this Award of RSUs on his or
her own tax situation.

 

7.     Notices hereunder and under the Plan, if to the Company, will be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203,
attention of the Plan Administrator, or, if to the Employee, will be delivered
to the Employee or mailed to his or her address as the same appears on the
records of the Company.

 

8.     All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of this Agreement
and the Plan, the Plan will govern.

 

9.     By accepting this Award of RSUs, the Employee acknowledges receipt of a
copy of the Plan and the prospectus relating to this Award of RSUs, and agrees
to be bound by the terms and conditions set forth in this Agreement and the
Plan, as in effect and/or amended from time to time.

 

10.   This Agreement will be governed by the laws of the State of Delaware
without giving effect to its choice of law provisions.

 

 

THE AES CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------